—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 2000, which, inter alia, on reconsideration, adhered to its original decision ruling that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant, a licensed contractor, was employed during the construction season as the manager of his son’s home remodeling business. Each winter, he was placed on seasonal layoff status and received unemployment insurance benefits. During this period, claimant was found to have done some work for the business, which included writing checks and obtaining building permits. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he was not totally unemployed and, due to his willful misrepresentations, he was charged with a recoverable overpayment and the loss of benefit days. We find this decision to *785be supported by substantial evidence and affirm it. A claimant who is involved in the operation of a business is not totally unemployed within the meaning of the Labor Law, even if the work was minimal and there were no financial benefits (see, Matter of Kaganovich [Commissioner of Labor], 254 AD2d 670). Willful false statements made to obtain such benefits render them recoverable (see, Matter of Sheinfeld [Sweeney], 245 AD2d 943; Matter of Bartfeld [Sweeney], 239 AD2d 642, 643).
Cardona, P. J., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.